Citation Nr: 1421768	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Evaluation for residuals of a right knee arthroscopy, currently rated as 20 percent disabling.

2.  Evaluation for degenerative joint disease of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 and from June 1989 to November 1992.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2008 rating decision of the VA Regional Office (RO) in Buffalo, New York that denied evaluations in excess of 20 percent and 10 percent for residuals of right knee arthroscopy, and right knee degenerative joint disease, respectively.  

By rating determination in February 2010, the appellant was awarded a temporary evaluation of 100 percent from February 2, 2010 to April 30, 2010, based on surgical or other treatment necessitating convalescence for the right knee.  A 20 percent disability evaluation for right knee arthroscopic residuals was re-established from May 1, 2010.  Nonetheless, during the course of this appeal, the Veteran requested an extension of his temporary total evaluation.  In a June 2011 rating decision, the Veteran's temporary total evaluation was extended to June 30, 2010; a 20 percent disability evaluation for residuals of a right knee arthroscopy was re-established from July 1, 2010.  

The Veteran was afforded a personal hearing in May 2010 before the undersigned Veterans Law Judge sitting at Buffalo, New York.  The transcript is of record.

This case was previously before the Board in September 2010, wherein the Veteran's claims were remanded for additional development, which was completed.  The RO obtained the requested VA examination and additional VA medical records.  The case was returned to the Board for appellate consideration.   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In this case, however, the Veteran has not reported that he cannot work due to his service-connected disabilities.  Therefore, a TDIU claim is not raised by the record in this case. 

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.



FINDINGS OF FACT

1.  Prior to February 2, 2010, there was severe recurrent instability of the right knee.

2.  Currently, residuals of a right knee arthroscopy are manifested by moderate recurrent instability.

3.  Degenerative joint disease of the right knee is manifested by painful motion, and limited motion; remaining functional flexion was better than 45 degrees and extension was full.


CONCLUSIONS OF LAW

1.  Prior to February 2, 2010, right knee instability was 30 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2013).

2.  Currently, the criteria for a disability rating higher than 20 percent for residuals of a right knee arthroscopy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a disability rating higher than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2008 and June 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected residuals of a right knee arthroscopy and degenerative joint disease of the right knee, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for higher evaluations is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  The Veteran here does not assert that his disabilities worsened since the most recent VA examination; he merely asserts entitlement to higher disability evaluations for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disabilities on appeal, does not suggest that these disabilities worsened since the most recent VA examination, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the Veteran's May 2010 hearing, clarified the issues, explained the elements necessary to substantiate the claims, and explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and complies with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, there has been a change in one disability and a staged rating is warranted.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Residuals of a Right Knee Arthroscopy

Preoperative Period

The Veteran's residuals of a right knee arthroscopy are rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  

In this case, a staged rating is warranted.  The Veteran presented credible sworn testimony regarding instability and falls prior to the 2010 operative procedure.  The medical evidence at the time of the procedure, tends to confirm the testimony.  A January 2010 preoperative note established that there was a 3-plus positive Lachman's test and a 2-plus positive pivot shift test.  This evidence tends to establish that there was severe instability warranting corrective surgery.  Accordingly, a 30 percent evaluation is warranted prior to the assignment of a temporary total rating based upon 38 C.F.R. § 4.30. 


Post-operative Period

Here, there is no intent to disturb the temporary total rating for the period of convalescence.  However, the post-operative result may only be described as successful and does not support continuation of the 30 percent evaluation.  In essence, the instability improved.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected residuals of a right knee arthroscopy are no more than moderate.  The Board acknowledges that, at the most recent, September 2010 VA examination, the Veteran did not complain of instability, and that no instability was demonstrated upon examination.  The Veteran also testified to a history of instability and falls due to his right knee at his May 2010 hearing before the undersigned.  It appears that this testimony addressed the pre-operative stage rather than the current level of disability.  At the September 2010 VA examination, there were clicks or snaps and crepitus upon range of motion, without instability or subluxation.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 20 percent evaluation for his residuals of a right knee arthroscopy under Diagnostic Code 5257.  The objective evidence established that there was no more than moderate instability.  

Degenerative Joint Disease of the Right Knee

The Veteran's degenerative joint disease of the right knee is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Under DC 5010, traumatic arthritis is rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the right knee.  

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.   Here, as previously discussed, the Veteran is in receipt of a separate 20 percent disability evaluation for under this Code for his residuals of a right knee arthroscopy.  

After a review of the evidence of record, the Board finds that the Veteran's service-connected degenerative joint disease of the right knee most nearly approximates the current 10 percent disability evaluation.  The current evaluation contemplates pathology productive of painful motion, consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  The Board observes that the Veteran had some limitation of motion at the April 2008 VA examination.  Flexion was to 120 degrees; repetitive motion did not change the range of motion or the Veteran's "pain pattern."  At the more recent, September 2010 VA examination, flexion was to 132 degrees, with mild crepitus, but without additional limitation of motion upon repetitive motion testing.  

The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, we accept the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  In fact, even when we accept his testimony as true, he reported that he retained motion from 0 to 45 degrees.  Such evidence establishes that he is no more than 10 percent disabled based upon limited motion.

Regarding the other plane of motion, the April 2008 and September 2010 VA examinations disclosed that the Veteran had full extension, to 0 degrees.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261, as he does not have compensable limitation of extension.

There is no indication that he has additional functional impairment, above and beyond the 10-percent level for degenerative joint disease of the right knee, which would support a higher rating for the right knee disability for the rating period on appeal.  In this regard, the Board points out that the Veteran's VA examinations and treatment records were repeatedly negative for objective evidence of incoordination, weakness, abnormal movement, or deformity.  See DeLuca, supra.  There was mild crepitation, but no evidence of fatigability or weakness.  Although the Veteran reported additional limitation during weekly flare-ups of pain, the extent of such limitation was not shown upon examination.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation approximated 30 degrees of flexion.  As a result, the 10 percent rating for degenerative joint disease of the right knee adequately compensates him for the extent of his pain.

Additionally, the Board has considered the issue of an increased rating for the entire rating period on appeal under several other diagnostic codes used to evaluate disabilities of the knee.  There is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; however, there is no evidence of dislocated semilunar cartilage upon examination.

Moreover, although the Veteran has a surgical scar, the Board notes that the September 2010 VA examiner found that the scar was not painful or unstable, and was not greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118 , Diagnostic Codes 7804-7805.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of a right knee arthroscopy and degenerative joint disease of the right knee are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings that were assigned for the periods on appeal.  In any event, the evidence does not reflect, for either period on appeal, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The Veteran alleged that that he should be entitled to increased evaluations for his residuals of a right knee arthroscopy and degenerative joint disease of the right knee, but he did not indicate that he had to miss any time from work due to his right knee prior to or since his February 2010 surgery; according to the September 2010 VA examination report, the Veteran reported that he returned to work in June 2010, and denied any problems related to his knee.  Therefore, referral for consideration of an extraschedular rating for the Veteran's right knee disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with residuals of a right knee arthroscopy and degenerative joint disease of the right knee, the Board finds that the criteria for submission for assignment of extraschedular ratings for the period on appeal pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Prior to February 2, 2010, a 30 percent evaluation for right knee instability is granted, subject to the controlling regulation applicable to the payment of monetary benefits.  

Entitlement to a disability evaluation in excess of 20 percent (current evaluation) for residuals of a right knee arthroscopy is denied.

Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


